Citation Nr: 0705525	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include exposure to mustard gas.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  The appellant is the surviving spouse of the veteran, 
who died in March 2002. 

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This claim has been advanced on the Board's docket.

The Board notes that on June 9, 2005 the appellant and her 
daughters presented testimony during a personal hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
Montgomery, Alabama.  A copy of the hearing transcript issued 
following the hearing is of record. 

This claim was previously remanded by the Board in August 
2005 to comply with due process notice requirements and for 
the development of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

A previous Board remand dated in August 2005 requested the RO 
to further develop this claim, including development pursuant 
to VA Manual (then M21-1) procedures.  The Board notes that 
the RO undertook to request additional information from the 
appellant that included requesting the appellant to submit a 
NA Form 13055 (Request for Information Needed to Reconstruct 
Medical Data), and that the appellant did not complete this 
form or supply the information requested.  

Notwithstanding the fact that the appellant did not provide 
the information requested by returning NA Form 13055, based 
on the information about the veteran's service that is 
already of record, a search of the Department of Defense 
(DOD) mustard gas database(s) should be made. 

Because the appellant's contention is that the onset of the 
veteran's fatal lung disease (chronic obstructive pulmonary 
disease) was caused by exposure to mustard gas during his 
honorable service in World War II, records documenting the 
claimed exposure are crucial to the claim.  VA has further 
enumerated responsibilities in the development of mustard gas 
claims, which includes verification of the veteran's 
participation in mustard gas experiments during service.  

VA has procedures in place to develop claims of exposure to 
mustard gas.  The development procedures were revised, and 
are now outlined at M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005).  Historically, these 
procedures were outlined in M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18.

Service medical records are ordinarily stored at the National 
Personnel Records Center (NPRC) in St. Louis.  In this case, 
the RO was informed that the veteran's service medical 
records were possibly destroyed in a 1973 fire at the NPRC, 
the 201 service personnel file was not available, and 
physical examinations could not be reconstructed.  During his 
lifetime in 1993, the veteran completed a NA Form 13055 that 
indicated that he had received no medical treatment during 
service for claimed mustard gas exposure.  

While there are no medical records to corroborate exposure to 
mustard gas, the M21-1MR Manual (M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section F (revised December 13, 2005)) 
indicates that VA has access to lists of service department 
personnel who were subjected to chemical weapons testing, and 
provides a contact point at the VA Compensation and Pension 
(C&P) Service to request C&P Service to review the Department 
of Defense (DOD) chemical exposure database to confirm or 
deny exposure to mustard gas.  
        a.  The Board assumes that, despite the change 
in names and request procedures, the C&P Service's 
review of DOD chemical exposure database now 
includes search of the database previously referred 
to (historical M21-1, Part III, Chapter 5) as the 
Defense Manpower Data Center (DMDC) database that 
included information on Army personnel who may have 
been exposed during World War II to mustard gas 
testing programs; if it does not, the RO should 
make a separate request for these records.  
        b.  Historical M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18 f (4) also indicated 
that claims involving Army chemical weapons testing 
prior to 1955 could be developed by a check for 
records at the Army Chemical and Biological Defense 
Agency at Aberdeen Proving Grounds, Maryland.  If 
the C&P Service's review of DOD chemical exposure 
database does not include a check for records at 
the Army Chemical and Biological Defense Command at 
Aberdeen Proving Grounds, Maryland, the RO should 
make a separate request for these records.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake development as 
set forth above and as outlined in the 
M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005) to 
attempt to verify the veteran's 
participation in mustard gas experiments, 
including a request to the VA C&P Service 
to review the DOD chemical exposure 
database to confirm or deny the veteran's 
exposure to mustard gas.  

2.  The RO should insure that VA's review 
of mustard gas exposure databases includes 
all previously referenced databases.  
    a) If the C&P Service's review of DOD 
chemical exposure database does not 
include a review of (what was previously 
referred to as) the DMDC database, the RO 
should make a separate request for these 
records.  
    b) Likewise, if the C&P Service's 
review of DOD chemical exposure database 
does not include a check for records at 
the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, 
Maryland, the RO should make a separate 
request for these records.  

3.  If evidence that the veteran was 
exposed to mustard gas during his active 
service is found, the RO should refer the 
claims folder for review by a VA physician 
with the appropriate specialty.  The 
specialist should review the relevant 
documents in the veteran's medical records 
and render an opinion as to whether it is 
at least as likely as not that the 
veteran's cause of death, including but 
not limited to chronic obstructive 
pulmonary disease, is etiologically 
related to his military service and any 
exposure to mustard gas that may have 
occurred during service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  After completion of the above, the RO 
should readjudicate the appellant's claims 
for service connection for the cause of 
the veteran's death, to include as due to 
exposure to mustard gas, and for 
eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C. Chapter 
35.  If the determinations remain 
unfavorable to the appellant, the RO 
should provide the appellant and 
representative with a supplemental 
statement of the case, and should afford 
an opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with the duty 
to assist a claimant.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



